NOTICE OF ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the communications filed on July 28, 2022, and August 22, 2022.  
The amendment to the specification is accepted and entered.  
The previous rejection of claims 32-34, 41, 43, and 53 under 35 USC 112(a) has been withdrawn in view of Applicants’ amendments and arguments.
The previous rejection of claims 32-34, 41, 43, and 53 under 35 USC 112(b) has been withdrawn in view of Applicants’ amendments and arguments.
Claims 32-34, 41, 43, and 53 are pending and allowable.
Allowed Claims:  Claims 32-34, 41, 43, and 53 are allowed, wherein claims 32 and 53 are independent claims and the balance are their dependencies.
Reasons for Allowance:  With regard to claim 32, the prior art of record, alone or combined, neither anticipates nor renders obvious a method performed by a terminal of a user, a digital product providing information management server (DPPIMS), and a digital product providing server (DPPS), the terminal of the user being configured for enabling the user to login and to request a digital product, the DPPIMS being configured for managing information for providing the user with a digital product, and the DPPS being configured for directly providing the user with the digital product, wherein a digital product providing information management service provided by the DPPIMS has been pre-registered with a login server, and a predefined service identifier of the DPPIMS, that has been assigned by the login server and indicates registration of the digital product providing information management service with the login server, has been pre-stored in the DPPIMS and the DPPS, the method comprising: receiving, by the DPPIMS, a request issued from the terminal of the user for providing the digital product of the digital product providing server; logging, by the DPPIMS, into the login server using the predefined service identifier, wherein the logging, by the DPPIMS, into the login server using the predefined service identifier includes: redirecting, by the DPPIMS, the terminal of the user to the login server, providing, by the terminal of the user, login information of the user to the login server, and receiving, by the DPPIMS, a first access token from the login server; requesting, by the DPPIMS, a login server user identifier of the user for the predefined service identifier, assigned by the login server, from the login server, and obtaining, by the DPPIMS, the login server user identifier from the login server; storing, by the DPPIMS, digital product providing information in association with the login server user identifier, which indicates that the user associated to the login server user identifier has requested the digital product, in a database in response to the request for providing the digital product of the DPPS; receiving, by the DPPS, a request for account synchronization from the terminal of the user; logging, by the DPPS, into the login server using the predefined service identifier of the DPPIMS in response to the request for account synchronization, wherein the logging, by the DPPS, into the login server using the predefined service identifier includes: redirecting, by the DPPS, the terminal of the user to the login server, and providing, by the terminal of the user, the login information of the user to the login server; requesting, by the DPPS, the login server user identifier of the user for the predefined service identifier, from the login server, and obtaining, by the DPPS, the login server user identifier from the login server; transmitting, by the DPPIMS, the digital product providing information that is associated with the login server user identifier, which indicates that the user associated to the login server user identifier has requested the digital product, to the DPPS; and providing, by the DPPS, the requested digital product to the user based on the login server user identifier, according to the digital product providing information associated with the login server user identifier.
With respect to claim 53, the prior art of record, alone or combined, neither anticipates nor renders obvious, a system reciting similar limitations
Discussion of Prior Art:  US 10,055,598 B2 to Miller et al. is directed to techniques for facilitating discovery and usage of digital content and services including accessing a stored rights profile of a user and determining access privileges of the user to content items or services provided by various sources.  However, Miller, alone or in combination with other prior art, neither anticipates nor renders obvious claims 32 and 53 as a whole, and in particular the above-noted features.
US 9,418,216 B2 to Wetter et al. is directed to techniques for allowing a user to access cloud services using a universal login ID to the cloud without providing additional login credentials specific to the cloud services.  However, Wetter, alone or in combination with other prior art, neither anticipates nor renders obvious claims 32 and 53 as a whole, and in particular the above-noted features.
US 10,027,556 B2 to Krywaniuk is directed to a method for providing a management function requested by a user that uses a managed device that includes establishing a session on a managed device in response to a user logging into an account on the managed device, establishing a delegated management session on a management device, the delegated management session corresponding to the session on the managed device, receiving a management message on the management device, the management message being related to a management function requested by the user, and in response to the received management message, performing the management function using the management device.  However, Krywaniuk, alone or in combination with other prior art, neither anticipates nor renders obvious claims 32 and 53 as a whole, and in particular the above-noted features.
US 10,701,148 B2 to Varney et al. is directed to a system and method for providing content delivery services including storage and control services and including proxy authentication of the client.  However, Varney, alone or in combination with other prior art, neither anticipates nor renders obvious claims 32 and 53 as a whole, and in particular the above-noted features.
US 2002/0019943 A1 to Cho et al. is directed to an authentication and contents management server that uses encryption and authentication for transferring mp3 files to a client device.  However, Cho, alone or in combination with other prior art, neither anticipates nor renders obvious claims 32 and 53 as a whole, and in particular the above-noted features.  
US 2012/0001490 A1 to Lee et al. is directed to a content providing server that transfers user authentication to a separate digital rights management server.  However, Lee, alone or in combination with other prior art, neither anticipates nor renders obvious claims 32 and 53 as a whole, and in particular the above-noted features.  
US 2012/0331088 A1 to O’Hare et al. is directed to a registration/authentication server that receives a request from a client computing device to retrieve portions of data stored at multiple locations and provides pointers to the client device for retrieving the data based on various criteria.  However, O’Hare, alone or in combination with other prior art, neither anticipates nor renders obvious claims 32 and 53 as a whole, and in particular the above-noted features.  
US 8,453,225 B2 to Agarwal et al. is directed to a single sign-on service on an intermediary device that allows users access to protected content.  However, Agarwal, alone or in combination with other prior art, neither anticipates nor renders obvious claims 32 and 53 as a whole, and in particular the above-noted features.  
US 9,361,606 B2 to Hertel et al. is directed to a system composed of a payment system, an advertising system, and an identity management system that acts as a universal login system.  However, Hertel, alone or in combination with other prior art, neither anticipates nor renders obvious claims 32 and 53 as a whole, and in particular the above-noted features.  
The article entitled “Agent based infrastructure for real-time applications,” by Grzegorz Orynczak and Zbigniew Kotulski, Annales UMCS Informatica AI XI, 4 (2011) 33-47, is directed to a peer-to-peer networking model in which each node has an agent that controls the quality of data transmission in live media streaming.  However, the article, alone or in combination with other prior art, neither anticipates nor renders obvious claims 32 and 53 as a whole, and in particular the above-noted features.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE MARIE GEORGALAS whose telephone number is (571)270-1258 E.S.T..  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.  


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARISSA THEIN can be reached on 571-272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Anne M Georgalas/
Primary Examiner, Art Unit 3625